Name: Commission Regulation (EEC) No 978/89 of 14 April 1989 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/26 Official Journal of the European Communities 15. 4. 89 COMMISSION REGULATION (EEC) No 978/89 of 14 April 1989 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaity establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 2229/88 (2), and in particular Article 1 1 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 1 1 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as amended by Regulation (EEC) No 3817/85 (*), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during January, February and March 1989, HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origina ­ ting in and coming from the Arab Republic of Egypt is to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p . 1 . (*) OJ No L 197, 26. 7. 1988, p . 30 . P) OJ No L 146, 14. 6. 1977, p. 9 . (4) OJ No L 302, 31 . 10. 1973, p . 1 . 0 OJ No L 368, 31 . 12. 1985, p. 16 . 15. 4. 89 Official Journal of the European Communities No L 103/27 ANNEX to the Commission Regulation of 14 April 1989 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 74,90 1006 10 23 75,20 1006 10 25 75,20 - 1006 10 27 75,20 1006 10 92 74,90 1006 10 94 75,20 1006 10 96 75,20 1006 10 98 75,20 1006 20 11 93,63 1006 20 13 94,00 1006 20 15 94,00 1006 20 17 94,00 1006 20 92 93,63 1006 20 94 94,00 1006 20 96 94,00 1006 20 98 94,00 1006 30 21 124,64 1006 30 23 146,49 1006 30 25 146,49 1006 30 27 146,49 1006 30 42 124,64 1006 30 44 146,49 1006 30 46 146,49 1006 30 48 146,49 1006 30 61 132,74 1006 30 63 157,03 1006 30 65 157,03 1006 30 67 157,03 1006 30 92 132,74 1006 30 94 157,03 1006 30 96 157,03 1006 30 98 157,03 1006 40 00 26,92